Citation Nr: 0632753	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for cervical spondylosis.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 2006, the appellant appeared and testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.  

By rating action dated in August 2004, entitlement to service 
connection for PTSD was denied.  The appellant specified at 
the June 2006 hearing that he was not pursuing an appeal with 
respect to that issue (Transcript, p. 17), but that he was 
seeking service connection for an acquired psychiatric 
disorder, which was currently diagnosed as major depression, 
as secondary to the alleged back and neck injury in service.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

A.  New and Material Evidence to Reopen a Previously Denied 
Claim:  

Entitlement to service connection for cervical spondylosis 
was previously denied by an unappealed RO rating decision 
dated in April 1991.  The current attempt to reopen that 
claim was received in July 2001.  Although it is not clearly 
specified anywhere in the current record, it appears that the 
RO reopened this claim and then denied the reopened claim.  
The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO inferred 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

Letters dated September 7, 2001, and March 17, 2004, have 
been sent by the RO to the appellant which were intended to 
satisfy the notification and duty to assist requirements of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, these letters 
do not reflect the very specific notification set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) pertaining to 
attempts to reopen previously denied claims.  According to 
the U. S. Court of Appeals for Veterans Claims (hereinafter 
the Court), the VCAA requires that, in the context of a claim 
to reopen a previously denied claim, VA look at the bases for 
the prior denial and respond with a notice letter that 
specifically describes what evidence is necessary to 
substantiate the element or elements of the claim required to 
establish service connection which were found to be 
insufficient in the previous denial.  The Court further 
observed that failure to satisfy this notice requirement has 
the natural effect of producing prejudice.  In addition, of 
course, VA must also provide a claimant with notice of what 
is required to substantiate each element of a service 
connection claim.  Kent, supra.  

Since the RO's letters do not satisfy all of the Kent notice 
requirements, a remand of this appeal is required in order to 
protect the appellant's due process rights.  On remand, the 
proper agency must inform the appellant of the elements 
needed to establish incurrence in service of the claimed 
disability (cervical spondylosis); specifically describe the 
evidence needed to substantiate the element or elements of 
the current claim previously found to be insufficient by the 
RO in April 1991; and fully explain to the appellant the 
requirements for submitting new and material evidence to 
reopen this previously denied claim, including the current 
and controlling definition of new and material evidence set 
forth at 38 C.F.R. § 3.156(a).  

B.  Service Connection Claims:

The appellant contends that he injured his back and neck in 
service when he fell into a trench while carrying a heavy 
radio; and that this injury, which required hospitalization 
for three weeks, directly caused his current neck and low 
back disorders and also directly resulted in his currently 
diagnosed major depression.  

The present claims were not filed until July 2001.  The 
service medical records are no longer available due to a fire 
in the 1970's at the National Personnel Records Center, and a 
search of computer-generated records from the Office of the 
Surgeon General has produced no reference to the appellant.  
Under these circumstances, the Board has a heightened duty to 
assist a claimant in the development of the claim.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Based upon the appellant's report that the alleged injury 
occurred in September/October 1951, the service department 
certified in February 2003 that a search of the sick/morning 
reports of his unit for that time period produced no 
reference to the appellant to verify the alleged injury 
and/or the sustained period of hospitalization claimed by the 
appellant.  However, the service department did not search 
the relevant records of the military hospital also identified 
by the appellant.  Moreover, at the June 2006 hearing, the 
appellant recalled that the alleged injury must have occurred 
in 1952, not 1951, since he was discharged from service 
shortly afterward.  Accordingly, in order to satisfy VA's 
heightened duty to assist the appellant in the development of 
evidence to support these claims, another search should be 
made of the sick/morning reports of the appellant's unit, and 
also of the military hospital's records, for the period of 
August-October 1952.  A VA medical opinion concerning nexus 
to service may also be warranted in this case if confirmation 
of the alleged injury in service can be found.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006); and also notice to the 
appellant of the evidence and information 
that is necessary to reopen his claim 
seeking service connection for cervical 
spondylosis, as set forth in Kent v. 
Nicholson, 20 Vet. App.1 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also request 
the service department to make a search 
of the sick/morning reports of the 
appellant's military unit, and also of 
the records of the U.S. Army Hospital in 
Aschaffenburg, Germany, for any 
references to the appellant during the 
period of August-October 1952.  

5.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the AMC or the RO should 
readjudicate the current claims, 
specifically including the issue of new 
and material evidence to reopen the 
service connection claim for cervical 
spondylosis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

